Citation Nr: 9930239	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the payment of 
benefits by reason of dependent children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The veteran established entitlement to payment of 
nonservice-connected pension effective May 9, 1995, with 
payments commencing on June 1, 1995, based upon a claim filed 
on May 9, 1995, in which he listed only his daughter as a 
dependent.

2.  The RO requested evidence supporting the veteran's claim 
that his daughter, more than eighteen years of age, was his 
dependent in a September 1995 letter, but that evidence was 
not received within one year.

3.  The earliest claim of record in which the veteran sought 
payment of benefits by reason of a dependent daughter over 
the age of eighteen but attending school, with the 
appropriate evidence as requested by VA, and the earliest 
claim of record in which the veteran sought payment of 
benefits by reason of a dependent son over the age of 
eighteen but attending school, were received April 9, 1998.

4.  The veteran's children became eighteen years of age on 
February [redacted], 1994, and March [redacted], 1995, 
respectively.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
the payment of benefits by reason of dependent children are 
not met.  38 U.S.C.A. §§ 5107, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.400, 3.401, 3.667 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the payment of benefits by reason of 
dependent children.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  Awards of additional pension for dependents shall be 
effective the latest of the following dates:

(1)  Date of claim.  This term means the 
following listed in order of 
applicability:  (i) Date of veteran's 
marriage of birth of his or her child, or 
adoption child, if the evidence of the 
event is received within one year of the 
event; otherwise (ii) Date notice is 
received of the dependent's existence, if 
evidence is received within one year of 
VA request;

(2)  Date dependency arises; 

(3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or

(4)  Date of commencement of veteran's 
award (for school attendance see 
38 C.F.R. § 3.667).

38 C.F.R. § 3.400(b) (1999).

In general, pension or compensation may be paid from a 
child's eighteenth birthday based upon school attendance if 
the child was at that time pursing a course of instruction at 
an approved school and a claim for such benefits is filed 
within one year from the child's eighteenth birthday.  
Pension or compensation based upon a course which was begun 
after a child's eighteenth birthday may be paid from the 
commencement of the course if a claim is filed within one 
year from that date.  38 C.F.R. § 3.667 (1999).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  However, beneficiaries 
will be deemed to be in receipt of monetary benefits during 
the period between the effective date of the award and the 
date payment commences for the purpose of all laws 
administered by VA except that nothing in this section will 
be construed as preventing the receipt of retired or 
retirement pay prior to the effective date of waiver of such 
pay in accordance with 38 U.S.C. § 5305.  For the purposes of 
this section the term "increased award" means an award 
which is increased because of an added dependent, increase in 
disability or disability rating, or reduction in income.  The 
provisions of this section apply to all original, reopened, 
or increased awards unless such awards provide only for 
continuity of entitlement with no increase in rate of 
payment.  38 C.F.R. § 3.31 (1999).

The Board notes that in this case the veteran was in receipt 
of pension from September 1, 1989, to December 1, 1990, at 
which time his pension benefits were terminated based upon 
excess income.  The veteran filed a claim to reopen his claim 
of entitlement to nonservice-connected pension on May 9, 
1995.  In that claim, he listed his daughter only as a 
dependent.  He was found to be entitled to pension with 
payments beginning on June 1, 1995.  An August 1995 rating 
decision approved pension with special monthly pension based 
upon the need for aid and attendance effective May 9, 1995, 
and a September 1995 letter established the veteran's rating 
of pension.  That letter also requested supporting evidence 
to demonstrate the dependency of the veteran's daughter.  The 
requested evidence was not received within one year of that 
request.  The Board notes that both the veteran's son and the 
veteran's daughter were more than eighteen years of age on 
the May 9, 1995, effective date of his entitlement to pension 
benefits.

Therefore, the May 9, 1995, claim for pension benefits may 
not be considered a claim for benefits by reason of 
dependency for the veteran's son or daughter.  The son was 
not listed as a dependent on that claim.  Therefore the 
veteran's claim for pension may not be considered a claim for 
benefits for the son as a dependent.  The daughter was 
listed, however, the evidence of dependency was not received 
within one year of VA request, and thus the claim for pension 
does not meet the criteria to be considered as a claim for 
benefits for a dependent for the daughter.  38 C.F.R. 
§ 3.400(b)(1)(ii) (1999).

The veteran submitted two VA Forms 21-674, Request for 
Approval of School Attendance, for two children over the age 
of eighteen, which were received by VA on April 9, 1998.  A 
May 1998 letter from VA established entitlement to payment of 
benefits by reason of dependent children for those two 
children, with payments beginning on May 1, 1998.  The 
veteran has requested retroactive payment of benefits by 
reason of dependent children for those two children to 1994 
and has perfected an appeal on that issue.

The Board notes that the veteran established entitlement to 
payment of nonservice-connected pension with payments 
beginning on June 1, 1995.  Therefore, the Board finds that 
payment of retroactive payments by reason of dependent 
children is specifically prohibited by statute prior to June 
1, 1995.  38 C.F.R. § 3.31 (1999).  The Board finds that the 
August 1995 rating decision which established the veteran's 
entitlement to pension is an "increased award" within the 
meaning of 38 C.F.R. § 3.31 as it was an award which was 
increased based on a reduction in the veteran's income.  
Therefore, as the veteran's entitlement to nonservice-
connected pension was assigned an effective date of May 9, 
1995, with payments commencing on June 1, 1995, the veteran 
may not be paid benefits by reason of dependent children 
prior to June 1, 1995, which is the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (1999).

For the period subsequent to June 1, 1995, the Board finds 
that the veteran's claim does not meet the criteria for the 
assignment of an earlier effective date for the payment of 
benefits by reason of dependent children.  The Board notes 
that the benefits in question are payments by reason of a 
dependent son and a dependent daughter.  The son was born on 
February [redacted], 1976, and thus became eighteen years of 
age on February [redacted], 1994.  The daughter was born on 
March [redacted], 1977, and thus became eighteen years of age 
on March [redacted], 1995.  Both children were over eighteen 
years of age at the time of the effective date of the veteran's 
entitlement to pension benefits on May 9, 1995.

However, the Board notes that the veteran did not file any 
claims which may be considered claims of entitlement to 
payment of benefits for dependent children over the age of 
eighteen but attending school within one year following the 
eighteenth birthday of either child.  In fact, the September 
1995 letter from VA which notified the veteran of the rate of 
payment of his pension requested that he submit a VA Form 21-
674 for his daughter.  The veteran was informed that if he 
failed to submit that information within one year that VA 
would be unable to pay any benefits for any period prior to 
the receipt of that information.  However, the veteran failed 
to provide a VA Form 21-674 for his daughter or son, or to 
claim entitlement to payment of benefits for either prior to 
August 9, 1998.  As supporting evidence requested by VA was 
not received within one year, that claim for pension 
benefits, which listed his daughter as a dependent, may not 
be considered a claim for benefits by reason of a dependent 
for effective date purposes.  38 C.F.R. § 3.400(b)(1) (1999).  
Therefore, the Board finds that a claim was not filed within 
one year of the eighteenth birthday of either child for 
payment of benefits by reason of a dependent child over the 
age of eighteen but attending school and payment may not be 
made for any benefits for the course of instruction those 
children may have been taking at the time of their eighteenth 
birthdays.  38 C.F.R. § 3.667(a) (1999).

The Board also notes that both the veteran's son and the 
veteran's daughter began their courses of instruction more 
than one year prior to the date of the receipt of the 
veteran's claim for benefits by reason of their dependency on 
April 9, 1998.  The evidence shows that the veteran's son 
began his course of instruction in 1994, while the veteran's 
daughter began her course of instruction in 1995.  Therefore, 
as a claim for benefits was not received within one year of 
the date of the commencement of those courses of instruction, 
benefits may not be paid from the commencement of those 
courses of instruction.  38 C.F.R. § 3.667 (1999).

Thus, the proper date of commencement for payments of 
benefits by reason of dependents over the age of eighteen, 
but attending school, is determined according to the 
provisions of 38 C.F.R. § 3.400(b) (1999).  The effective 
date would thus be the date of claim, or April 9, 1998, which 
is the latest of the dates found in § 3.400(b).  As the claim 
received on April 9, 1998, is the earliest claim which also 
includes the evidence requested by VA more than one year 
prior, it is the applicable date of claim.

The veteran has stated that he was given improper advice by a 
VA benefits counselor which prevented him from filing for 
dependency benefits for his children after their eighteenth 
birthday.  However, with regard to the veteran's reliance 
upon the advice of VA personnel, the Board notes that the 
remedy for breach of any obligation to provide accurate 
information about eligibility or potential eligibility for 
benefits cannot involve payment of benefits where statutory 
eligibility requirements for those benefits are not met.  
Harvey v. Brown, 6 Vet.App. 416, 424 (1994).

Furthermore, the Board notes that the Board is constrained to 
follow the statutes and regulations regarding eligibility for 
benefits.  The Board does not have jurisdiction to examine 
equitable relief.  Any power to award equitable relief is in 
the sole discretion of the Secretary and the Board is without 
jurisdiction to review the exercise of the Secretary's 
discretion.  Kelly v. Derwinski, 3 Vet. App. 171, 173 (1992); 
38 U.S.C.A. § 503(a) (West 1991).

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date for the payment of 
benefits by reason of dependent children are not met and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 5107, 
5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.400, 3.401, 
3.667 (1999).


ORDER

Entitlement to an earlier effective date for the payment of 
benefits by reason of dependent children.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

